                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLARITY SPORTS                               :
INTERNATIONAL LLC and                        :
JASON BERNSTEIN,                             :
          Plaintiffs                         :           No. 1:19-cv-00305
                                             :
             v.                              :           (Judge Kane)
                                             :
REDLAND SPORTS, et al.,                      :
         Defendants                          :

                                         ORDER

      AND NOW, on this 4th day of September 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Defendants’ motions to dismiss the amended complaint (Doc. Nos. 10, 11) are
             GRANTED IN PART and DENIED IN PART as follows:

             a.     Defendants’ motions to dismiss for lack of subject matter jurisdiction and
                    for failure to state a claim upon which relief may be granted, pursuant to
                    Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), respectively, are
                    GRANTED, and Plaintiffs’ amended complaint (Doc. No. 7) is
                    DISMISSED WITHOUT PREJUDICE to Plaintiffs’ right to file a
                    second amended complaint, within thirty (30) days of the date of this
                    Order, that corrects the pleading deficiencies identified in the
                    Memorandum issued concurrently with this Order;
             b.     The Boone Defendants’ motion to dismiss for lack of personal jurisdiction
                    pursuant to Federal Rule of Civil Procedure 12(b)(2) is DENIED;
             c.     Defendants’ request to stay the above-captioned action pending the
                    disposition of Plaintiffs’ NFLPA grievance is DENIED; and
      2.     Defendants’ motion to bifurcate discovery (Doc. No. 29) is DENIED.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
